UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):February 11, 2015 Rave Restaurant Group, Inc. (Exact name of registrant as specified in its charter) Missouri0-1291945-3189287 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 3551 Plano Parkway, The Colony, Texas75056 (Address of principal executive offices)(Zip Code) Registrant’s telephone number, including area code: (469) 384-5000 Pizza Inn Holdings, Inc. (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (seeGeneral Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition On February 11, Rave Restaurant Group, Inc. issued a press release discussing financial results of its second quarter of fiscal 2015 ended December 28, 2014, a copy of which is attached as Exhibit 99.1 hereto. Item 9.01Financial Statements and Exhibits (d)Exhibits. ­­­99.1 Rave Restaurant Group, Inc. press release dated February 11, 2015. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Rave Restaurant Group, Inc. Date: February 11, 2015 By: /s/ Randall E. Gier Randall E. Gier, President and Chief Executive Officer
